DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendments/Claims/RCE under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicants submission filed on December 30, 2020 has been entered. Rejections and/or objections not reiterated from the previous office action mailed September 1, 2020 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application. Claims 8, 15 and 18 have been canceled. Claims 5-7, 11-14, 16-17 and 19-27 are pending. Claims 5, 16 and 19 have been amended. Claims 22-27 have been newly added. Claims 5-7, 11-14, 16-17 and 19-27 are the subject of the present Official action.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/10/2020 was received.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner. 

Claim Objections
Claims 14, 24, 27 describe administering “1-100ul of the compound into an eye of the human patient”. For consistency and clarity, “ul” should be changed to “µL”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 5-7, 11-14, 16-17 and 19-27 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Teng et al. US 8691785, published 4/8/2014 (hereinafter Teng). This rejection is newly applied to address applicants claim amendments on 12/30/2020. 
 Claim 5 describes a method of treating eye inflammation in a human patient exhibiting inflammation of the eye by inhibiting activation of TLR-9, the method comprising administering to the eye of the human patient, a pharmaceutical composition comprising an oligonucleotide of SEQ ID NO:1 at a concentration of at least 10.4 µM, wherein administering the composition inhibits activation of TLR-9. Claim 6 describes the method as claimed in claim 5, wherein the composition comprises one or more of hydromethyl cellulose, methyl paraben sodium, propylparaben sodium, monobasic sodium phosphate 
Teng describes compositions and methods for administering therapeutic oligonucleotides via non-parenteral routes (Teng, abstract). Teng provides express embodiments wherein the therapeutic oligonucleotide comprises SEQ ID NO: 1 (ISIS-2302) (Teng, column 12, 13, 37 and claim 4). Teng defines “non-parenteral administration” as contacting directly or otherwise to all or a portion of the eye among other targeted regions (Teng, column 2). Teng specifically states that topical routes and ocular delivery of the oligonucleotide is “especially useful for the local treatment of eye infections or abnormalities” (Teng, column 7). Teng describes employing various penetration enhancers in order to improve the transport of the oligonucleotide across the mucosal and epithelial membranes (Teng, column 7). Teng describes pharmaceutical carriers including binding agents (hydroxypropyl methylcellulose), fillers (gelatin, pectin), lubricants and wetting agents (Teng, columns 9 and 10). Teng describes emulsions, microemulsions, creams, jellies and formulations containing liposomes (Teng, column 23). In examples 1-16, Teng experiments with different oligonucleotide concentrations, dosages, and formulation compositions. Teng provides embodiments wherein ISIS-2302 is administered intrajejunally, rectally and via injection. In tables 1-13, Teng lists various ISIS-2302 concentrations as well as effective plasma concentrations, some of which meet the newly amended claim limitation of “at least 10.4 µM”. For example, table 17 recites mg/mL concentrations ranging from 5 to 151 mg/mL for ISIS-2302 administration into rats (Teng, Table . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7, 11-14, 16-17 and 19-27 are rejected under 35 U.S.C. 103 as being unpatentable over Cook et al. US 5576302, published 11/19/1996 (hereinafter Cook, reference of record) in view of Byrne et al. US 2017/0051290, published 2/23/2017 (hereinafter Byrne, reference of record). This rejection is newly applied to address applicants claim amendments on 12/30/2020.
  
Cook describes methods for treating inflammatory diseases via the administration of an oligonucleotide corresponding to SEQ ID NO: 1 (ISIS-2302) (Cook, column 12 and 19, example 11). Cook provides express motivation for inhibiting RNA translation in vivo to treat inflammatory diseases (Cook, column 12). Cook describes several administration routes including oral administration (Cook, column 8 and 22). Cook describes various formulations for oral administration into humans including powders, granules, suspensions or solutions in water or non-aqueous media, capsules, sachets or tablets as well as adding thickeners, flavoring agents or diluents. Cook describes a wide range of dosages which encompass the claimed concentration of at least 10.4 µM. Cook states that:
Dosing is dependent on severity and responsiveness of the disease condition to be treated. Optimum dosages may vary depending on the relative potency of individual oligonucleotides, and can generally be estimated based on EC50 found to be effective in vitro and in vivo animal models. In general, dosage is from 0.01 µg to 100 g per body weight, and may be given once or more daily, weekly, monthly or yearly, or even once every several years (Cook, column 8). 

Cook does not expressly describe treating eye inflammation or administering 1-100 µL of the compound into each eye. 
Byrne describes methods for treating ocular disorders including eye inflammation using therapeutic oligonucleotides. Byrne describes oligonucleotide sequences which are directed against genes encoding proteins such as ICAM-1 and similar proteins to those which are targeted by ISIS-2302 (Byrne, para 12, 328, 380 and claim 6). Byrne states that by inhibiting the expression of a gene, the oligonucleotide composition of the present invention can be used to treat any disease involving the expression of a protein including retinopathies and inflammatory diseases such as those related to ICAM-1 (Byrne, para 328). Byrne describes various oligonucleotide dosages (Byrne, para 309, 310). Byrne provides an example wherein 50 µL of a buffered solution containing 0.1, 0.33 or 1mg/eye of a therapeutic oligonucleotide was administered to the eye of a Cynomolgus monkey (Byrne, example 1). These concentrations and dose/eye ranges directly match those of the instant invention. 
in vivo to treat other related inflammatory diseases. One would have a reasonable expectation of success given that Byrne’s method was successfully performed using numerous oligonucleotide, indicating the relative interchangeability of various therapeutic oligonucleotides into the reported methods. Furthermore, the concentration limitations requiring at least 10.4 µM of SEQ ID NO: 1 as well as the exact amount of oligonucleotide volume administered to teach eye could have been determined via routine experimentation using standard laboratory techniques available at the time of filing. "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454,456, 105 USPQ 233,235 (CCPA 1955). Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the claimed invention to have been prima facie obvious to at the time the invention was made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Alexander Nicol
                                                                                                                                                Patent Examiner
Art Unit 1633

/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633